Citation Nr: 0321001	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  94-46 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to higher compensation for low back pain with 
lumbar strain and pain of the pelvis, left leg, and left hip, 
rated as 10 percent disabling prior to May 14, 1997; rated as 
20 percent disabling effective May 14, 1997; rated as 10 
percent disabling effective July 7, 1998; and rated as 20 
percent disabling effective May 20, 1999.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1987 to February 
1992.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of May 1994 by the 
Department of Veterans Affairs (VA) regional office (RO) 
which, in pertinent part, denied entitlement to a rating 
higher than 10 percent for service-connected low back pain 
with lumbar strain and pain of the pelvis, left leg and left 
hip.  In March 1999, the Board remanded the issue for 
additional development.  In July 1999, the RO granted a 20 
percent rating for the veteran's back disorder effective from 
May 20, 1999.  In a decision of February 2000, the Board 
granted a 20 percent rating during the period from May 14, 
1997 to July 6, 1998, but otherwise confirmed the decision by 
the RO.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In an order issued 
in August 2001, the Court vacated the Board's decision and 
remanded the case for readjudication.  In June 2002, the 
appellant's attorney submitted a brief in support of the 
claim.  In July 2002, the Board initiated development of 
additional evidence.  The veteran was afforded an examination 
in October 2002.  The Board notified the veteran in March 
2003 of the additional evidence which had been developed.  In 
April 2003, the veteran submitted his own additional evidence 
and argument.  

REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that additional 
evidentiary development was needed prior to final appellate 
consideration of his claim.  As was noted above, the Board 
requested additional development in an internal development 
memorandum.  The requested development has since been 
completed.

Although regulations in effect at the time the Board 
requested the additional development allowed the Board to 
consider that additional evidence and render a decision 
without first referring the additional evidence to the RO for 
consideration in the first instance, the regulations were 
recently found to be invalid by the United States Court of 
Appeals for the Federal Circuit.  In this regard, the Board 
notes that on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allows the Board to consider additional 
evidence without having to remand the case to the AOJ for 
initial consideration and without having to obtain the 
appellant's waiver.  

The Board notes that the veteran has not submitted a written 
waiver of his right to have the evidence reviewed by the RO.  
The Federal Circuit further held that 38 C.F.R. § 
19.9(a)(2)(ii) is invalid because, in providing only 30 days 
for an appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violates the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  In 
light of the foregoing considerations, a remand to the RO is 
required.  

In addition, the Board notes that DC 5293 is the rating code 
for evaluating intervertebral disc syndrome.  That rating 
code is arguably applicable to the veteran's claim.  
Significantly, however, there has been a change in those 
rating criteria.  The VA has issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).   Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Board notes that the RO has not yet had an opportunity to 
apply the new criteria, and has not notified the veteran of 
the criteria so as to allow him to present arguments as to 
why a higher rating might be warranted under the new 
criteria.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should undertake any 
evidentiary development deemed to be 
necessary to evaluate the veteran's claim 
under the revised version of DC 5293.  
The RO must also review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as 
to the information and evidence necessary 
to substantiate the claim and should 
indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if 
any, the VA will attempt to obtain on 
behalf of the claimant.

2.  The RO should review the additional 
evidence which has been added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.  The RO should readjudicate the 
veteran's claim under the revised 
Diagnostic Code 5293, as well as 
Diagnostic Codes 5292 and 5295.  The RO 
should consider functional loss due to 
flare-ups, fatigability, incoordination, 
and pain on movements.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  
See also 38 C.F.R. §§ 4.40, 4.45, 4.59.  
The RO should consider whether a finding 
of "mild anterior wedging" noted in a 
VA X-ray of June 1998 in the vertebral 
body at L1 constitutes "narrowing or 
irregularity of the joint space" so as 
to support a 40 percent rating under DC 
5295.  The RO should also address a claim 
for a separate rating for a hip 
disability and an claim for an extra-
schedular rating which were raised by the 
veteran's attorney in a brief submitted 
in June 2002.  

3.  If the benefits sought on appeal 
remain denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the veteran's claim such as 
the revised rating criteria, the VCAA, 
and the implementing regulations.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




